Case 1:17-cv-02563-TMT Document 100 Filed 12/10/20 USDC Colorado Page 1 of 40




                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLORADO

 Civil Action No. 17-cv-02563-TMT

 SAVE THE COLORADO;
 SAVE THE POUDRE: POUDRE WATERKEEPER;
 WILDEARTH GUARDIANS;
 LIVING RIVERS;
 WATERKEEPER ALLIANCE; and
 SIERRA CLUB;

      Plaintiffs,

 v.

 UNITED STATES BUREAU OF RECLAMATION;
 UNITED STATES ARMY CORPS OF ENGINEERS;
 COLORADO RIVER WATER CONSERVATION DISTRICT;

      Defendants,

 v.

 MUNICIPAL SUBDISTRICT, NORTHERN COLORADO WATER
 CONSERVANCY DISTRICT;
 COLORADO DEPARTMENT OF NATURAL RESOURCES; and
 CITY AND COUNTY OF BROOMFIELD;

      Intervenor-Defendants.


         ORDER ON PETITION FOR REVIEW OF AGENCY ACTION
 ________________________________________________________________________


         This matter is before the court on Petitioners’ Petition for Review of Agency

 Action [Docket No. 8] and Petitioners’ Opening Brief for Review of Agency Action

 [Docket No. 68] challenging Respondents’ actions in authorizing the Windy Gap Firming

 Project. Petitioners’ claims arise under the Administrative Procedure Act (APA), the
Case 1:17-cv-02563-TMT Document 100 Filed 12/10/20 USDC Colorado Page 2 of 40




 National Environmental Policy Act (NEPA), and the Clean Water Act (CWA). The court

 has subject matter jurisdiction under 28 U.S.C. § 1331 and 5 U.S.C. § 702.

        As detailed below, the court reviews the six NEPA claims and one CWA claim

 brought against the authorization of the Windy Gap Firming Project and finds none merit

 overturning the agency action.

                                      I. Background

        Petitioners Save the Colorado, Save the Poudre: Poudre Waterkeeper, Wildearth

 Guardians, Living Rivers, Waterkeeper Alliance, and the Sierra Club (together “Save the

 Colorado”) challenge Respondents United States Bureau of Reclamation and United

 States Army Corps of Engineers’ plan to site a 90,000 acre-foot (AF) reservoir at

 Chimney Hollow, near Fort Collins, Colorado, to store Windy Gap Project water on the

 Front Range and to store Colorado-Big Thompson water.

        A. The Windy Gap Project

        In 1970, six Front Range municipalities—Boulder, Longmont, Loveland, Fort

 Collins (later transferring its share of water to the Platte River Power Authority), Greeley,

 and Estes Park—formed the Municipal Subdistrict of the Northern Colorado Water

 Conservancy District (Subdistrict). COE00051.1 Projecting their water need to be 32,400

 AF by 2000, COE00007, the Subdistrict developed the Windy Gap Project, which



        1
          The citations to the administrative records in this case are as follows: pages from
 the Bureau of Reclamation’s administrative record are notated as BOR#####, and pages
 from the Army Corps of Engineers’ administrative record are notated as COE#####.

                                               2
Case 1:17-cv-02563-TMT Document 100 Filed 12/10/20 USDC Colorado Page 3 of 40




 consisted of a 445 AF reservoir, a pumping plant, and a six-mile pipeline to Granby

 Reservoir. BOR15251.

        Because these structures were on the western side of the Continental Divide, the

 Subdistrict needed a way to transfer Windy Gap water to the Front Range. COE00051. It

 contracted with the Northern Colorado Water Conservancy District and the Bureau of

 Reclamation “for the use of any unused capacity in the [Colorado-Big Thompson] system

 for the carriage of water developed by the Subdistrict on the Western Slope to the

 participants on the Eastern Slope.” COE00051; see also BOR15251. Though the Windy

 Gap Project was not a federal project, it still required the following federal actions, which

 triggered NEPA analysis: conveyance of water through the Colorado-Big Thompson (C-

 BT) system, right-of-way permits and easements, and issuance of dredge and fill permits.

 COE00015. In 1981, Reclamation released the final Environmental Impact Statement

 (EIS). COE00001. It identified the purpose of the Windy Gap Project as supplying the

 municipal and industrial water needs of the Subdistrict participants, COE00015, and the

 need as filling the 32,400 AF “short fall” projected by the year 2000. COE00016.

        The Windy Gap Project was constructed and has been in operation since 1985.

 BOR15251. But because of either a lack of available storage space in Granby Reservoir

 or Windy Gap water rights not in priority during drier years, Windy Gap has been unable

 to provide reliable yields in both wet and dry years—resulting in a firm yield of zero.

 BOR15255. As the final EIS for the Windy Gap Firming Project explains:



                                               3
Case 1:17-cv-02563-TMT Document 100 Filed 12/10/20 USDC Colorado Page 4 of 40




              While the inability to divert water in dry years was anticipated
              when the Windy Gap Project was constructed, the inability to
              divert and store during an extended set of wet years, such as the
              late 1990s, was not. Because of the deficiency in deliveries,
              Project Participants requested that the Subdistrict pursue
              measures through a joint project to firm Windy Gap water
              deliveries. Project Participants determined that a cooperative
              project was the most efficient means to firm Windy Gap water
              deliveries rather than each entity developing separate storage for
              its own share of Windy Gap water.

 BOR15256. To address these issues, the Subdistrict formed the Windy Gap Firming

 Project.

        B. The Windy Gap Firming Project

        The Subdistrict2 proposed the Windy Gap Firming Project (WGFP) to “improve

 the firm yield from the existing Windy Gap water supply.” BOR15247. “Firming”

 means to maintain a reliable water supply. To accomplish this, the Subdistrict’s proposed

 action is the “construction of Chimney Hollow Reservoir to store Windy Gap Project

 water” and “integration of the [C-BT] and Windy Gap Project operations so that C-BT

 water can be stored in Chimney Hollow Reservoir.” BOR15247. This would “require

 new connections to C-BT East Slope facilities and continued use of C-BT storage and

 conveyance systems and other existing pipelines, canals and diversions to deliver Windy




        2
          The Windy Gap Firming Project Water Activity Enterprise is a water activity
 enterprise owned by the Subdistrict, organized under Colorado Revised Statutes §§ 37-
 45.1-101. BOR15248. For the sake of simplicity, it is referred to as the “Subdistrict”
 throughout this order, as it is in Reclamation’s EIS.

                                              4
Case 1:17-cv-02563-TMT Document 100 Filed 12/10/20 USDC Colorado Page 5 of 40




 Gap water to Project Participants.” BOR1527. Project participants include

 municipalities, rural domestic water districts, and an industrial water user.3 BOR15248.

        In the 2003 Alternative Plan Formulation Report, the Subdistrict characterized the

 purpose of the WGFP as “provid[ing] a ‘firm’ supply of Windy Gap water that the

 Participants can rely on in all years, except perhaps in very extreme years such as 2002.”

 BOR00319. Because the WGFP involved the operation of the C-BT system and the

 issuance of dredge and fill permits, it is a federal action requiring NEPA analysis from

 Reclamation and the Corps.

        In 2005, Reclamation contracted with ERO Resources Corporation and Harvey

 Economics to prepare a Purpose and Need Report, which provided “an independent

 evaluation of the estimated current and future water requirements for each Project

 Participant, a determination of the need for the proposed project, and supporting material

 for use in the preparation of the purpose and need chapter of the EIS.” BOR04496; see

 also BOR04489 (report). The Purpose and Need Report concluded that the WGFP

 participants would face a firm yield shortage of about 111,000 AF by 2050. BOR04549.

 As stated in the Purpose and Need Report, the WGFP is intended to produce 30,000 AF

 of that projected shortage, BOR04552, and to “provide up to 3,000 AF of storage to firm

 water deliveries for the Middle Park Water Conservancy District,” which is on the


        3
         Project participants are: City and County of Broomfield, Central Weld County
 Water District, Town of Erie, City of Evans, City of Fort Lupton, City of Greeley, City of
 Lafayette, Little Thompson Water District, City of Longmont, City of Louisville, City of
 Loveland, Platte River Power Authority, and Town of Superior. BOR15248–49.

                                              5
Case 1:17-cv-02563-TMT Document 100 Filed 12/10/20 USDC Colorado Page 6 of 40




 Western Slope. BOR04498. In its public notice for the Section 404 permit application

 submitted to the Corps, the Corps identified the basic project purpose as “water supply”

 and identified the overall project purpose identically to the Purpose and Need Report.

 COE04668.

        Subsequently, Reclamation and the Corps began a three-stage process for selecting

 the alternatives to analyze in the draft and final EISs. This involved the categorization of

 170 “elements,” or any plan component that could meet all, or part, of the needs of the

 WGFP. BOR00332–33; see also BOR08527. After the completion of this process, five

 alternatives were included for evaluation in the draft EIS. BOR08527. These were:

        1.     Alternative 1 (No Action). BOR08528.

        2.     Alternative 2 (Proposed Action) – “The Proposed Action includes

               construction of a 90,000 AF Chimney Hollow Reservoir, along with the

               ability to store, or preposition, water in the new reservoir.” BOR08529.

        3.     Alternative 3 – “[A] combination of a 70,000 AF Chimney Hollow

               Reservoir on the East Slope and a 20,000 AF Jasper East Reservoir on the

               West Slope . . . . A new, 1-mile-long pipeline would connect Jasper East

               Reservoir to the existing Windy Gap pipeline that delivers water to Granby

               Reservoir.” BOR08529.

        4.     Alternative 4 – “[A] combination of a 70,000 AF Chimney Hollow

               Reservoir on the East Slope and a 20,000 AF Rockwell/Mueller Creek

               Reservoir (Rockwell Reservoir) on the West Slope . . . . Deliveries to and

                                              6
Case 1:17-cv-02563-TMT Document 100 Filed 12/10/20 USDC Colorado Page 7 of 40




               from Rockwell Reservoir would require a new connection to the existing

               Windy Gap pump station and a new 3.3-mile-long pipeline to Rockwell

               Reservoir.” BOR08529.

        5.     Alternative 5 – “[A] a combination of a 60,000 AF Dry Creek Reservoir on

               the East Slope and a 30,000 AF Rockwell Reservoir on the West Slope,”

               requiring the construction of a new 3.4-mile pipeline and a new 2.1-mile

               pipeline. BOR08531.

        During the NEPA-required scoping process beginning in 2003, Reclamation held

 three public meetings and received about 160 written submissions on potential issues.

 BOR17707. The draft EIS, published in 2008, was made available for a 122-day

 extended comment period. BOR17707. During that time, Reclamation held two public

 meetings and received 1,150 comments during the 122-day period. BOR17707–08.

 Reclamation reviewed, considered, and responded to these comments. BOR17708.

        In 2011, Reclamation issued the final EIS. BOR15245. The Proposed Action

 remained Alternative 2, which “includes construction of a 90,000 AF Chimney Hollow

 Reservoir, along with the ability to store, or preposition, C-BT water in the new reservoir

 . . . . Water would be conveyed to Chimney Hollow Reservoir via a new pipeline

 connection to existing East Slope C-BT facilities.” BOR15876. Among other things, the

 final EIS included updates, corrections, minor changes, and responses to comments.

 BOR15294; BOR15871. It also included “additional details on proposed mitigation

 measures and the anticipated effectiveness of those measures.” BOR15294. Because of

                                              7
Case 1:17-cv-02563-TMT Document 100 Filed 12/10/20 USDC Colorado Page 8 of 40




 these additions, “[s]everal of the mitigation measures require[d] an adjustment in the

 operation of Alternative 2, the Proposed Action. This included modifications in

 prepositioning to maintain higher water levels in Granby Reservoir than under the

 original plan and a curtailment of WGFP diversions under certain conditions when the

 stream temperature in the Colorado River exceeds the state standard.” BOR15294.

        The NEPA process concluded in 2014 when Reclamation issued its Record of

 Decision (ROD), which approved the WGFP. BOR17702. The Corps participated in the

 NEPA process as a cooperating agency, BOR17706, and after an independent review,

 adopted Reclamation’s NEPA analysis pursuant to 40 C.F.R. § 1506.3. COE18535.

 Furthermore, the Subdistrict agreed in 2014 to a set of mitigation measures and

 environmental commitments in connection with both the Windy Gap Project and the

 Windy Gap Firming Project. BOR17564; BOR17612; BOR17621–36 (listing the

 Subdistrict’s mitigation and environmental commitments).

        In October 2017, a group of organizations—Save the Colorado, Save the Poudre:

 Poudre Waterkeeper, Wildearth Guardians, Living Rivers, Waterkeeper Alliance, and the

 Sierra Club—concerned with the NEPA process petitioned for review of the agencies’

 action. [Docket No. 8.]

        Save the Colorado alleges the following six NEPA violations against Reclamation:

 (1) selection of an impermissibly narrow purpose and need; (2) failure to independently

 determine the existence of applicant’s proposed need; (3) improper exclusion of

 reasonable alternatives; (4) failure to disclose the shortcomings of its data and methods

                                              8
Case 1:17-cv-02563-TMT Document 100 Filed 12/10/20 USDC Colorado Page 9 of 40




 when determining the Project’s impacts; (5) failure to fully analyze the identified

 environmental impacts; and (6) failure to analyze cumulative and indirect impacts. Save

 the Colorado also asserts one claim against the Corps that it violated Clean Water Act

 requirements.

        In its briefing, Save the Colorado presents the following issues for review and

 identifies in parentheses the claims related to each:

     • Whether the Bureau of Reclamation and the Army Corps of Engineers violated

        NEPA and the Clean Water Act by adopting an impermissibly narrow purpose and

        need, limited to fixing the broken Windy Gap project, and eliminating practicable

        alternatives that would not further drain the Colorado River or damage the

        ecosystem but would meet the true underlying purpose and need of supplying

        water to front range communities. (Claims 1, 3, 7)

     • Whether Reclamation and the Corps violated NEPA and the Clean Water Act by

        failing to independently verify the Project’s purpose and need by reviewing and

        relying on mere projections instead of available data on actual water use by the

        participants. (Claims 2, 7)

     • Whether Reclamation violated NEPA when it conducted a flawed analysis of the

        Project, including by not identifying shortcomings in methodology such as failing

        to disaggregate monthly streamflow data, overestimating current diversions, and

        relying on improper stream methodology methods. (Claim 4)



                                               9
Case 1:17-cv-02563-TMT Document 100 Filed 12/10/20 USDC Colorado Page 10 of 40




     • Whether Reclamation violated NEPA by failing to identify all indirect and

        cumulative environmental impacts of the Project, specifically related to the

        cumulative effects of other diversions such as the Moffat Project, the impacts of

        climate change or a potential compact call on the Colorado River, and the impacts

        of increased pumping through Grand Lake on water quality. (Claims 5, 6)

                                 II. Standard of Review

        Suits alleging violations of NEPA and the Clean Water Act are brought under the

 Administrative Procedure Act (APA), 5 U.S.C. §§ 701–706. Pursuant to the APA, the

 Court must determine whether an agency action was “arbitrary, capricious, an abuse of

 discretion, or otherwise not in accordance with law.” 5 U.S.C. § 706(2)(A). This scope

 of review is narrow and deferential; that is, the court is “not to substitute [its] judgment

 for that of the agency.” Colorado Wild, Heartwood v. U.S. Forest Serv., 435 F.3d 1204,

 1213 (10th Cir. 2006); see also Audubon Soc’y of Greater Denver v. U.S. Army Corps of

 Eng’rs, 908 F.3d 593, 603 (10th Cir. 2018). Thus, the court “confine[s] [its] review to

 ascertaining whether the agency examined the relevant data and articulated a satisfactory

 explanation for its decision, including a rational connection between the facts found and

 the decision made.” Colorado Wild, Heartwood, 435 F.3d at 1213.

        An agency’s decision is arbitrary and capricious “if the agency (1) entirely failed

 to consider an important aspect of the problem, (2) offered an explanation for its decision

 that runs counter to the evidence before the agency, or is so implausible that it could not



                                               10
Case 1:17-cv-02563-TMT Document 100 Filed 12/10/20 USDC Colorado Page 11 of 40




 be ascribed to a difference in view or the product of agency expertise, (3) failed to base its

 decision on consideration of the relevant factors, or (4) made a clear error of judgment.”

 New Mexico ex rel. Richardson v. Bureau of Land Mgmt., 565 F.3d 683, 704 (10th Cir.

 2009) (internal quotation marks omitted); see also Wild Watershed v. Hurlocker, 961 F.3d

 1119, 1126 (10th Cir. 2020). “When called upon to review factual determinations made

 by an agency as part of its NEPA process, short of a ‘clear error of judgment’ [the court

 asks] only whether the agency took a ‘hard look’ at information relevant to the decision.”

 Forest Guardians v. U.S. Fish & Wildlife Serv., 611 F.3d 692, 711 (10th Cir. 2010). The

 “arbitrary and capricious” standard thus requires a “reasoned basis for agency action,”

 which is “supported by the facts in the record.” Olenhouse v. Commodity Credit Corp.,

 42 F.3d 1560, 1575 (10th Cir. 1994). And, a “presumption of validity attaches to the

 agency action and the burden of proof rests with the parties who challenge such action.”

 Hillsdale Env’t. Loss Prevention, Inc. v. U.S. Army Corps of Eng’rs, 702 F.3d 1156, 1165

 (10th Cir. 2012). The deference given to an agency action “is especially strong where the

 challenged decisions involve technical or scientific matters within the agency’s area of

 expertise.” Utah Env’t Cong. v. Dale Bosworth, 443 F.3d 732, 739 (10th Cir. 2006).




                                              11
Case 1:17-cv-02563-TMT Document 100 Filed 12/10/20 USDC Colorado Page 12 of 40




                                      III. Analysis

        The court reviews each of the seven claims for relief and finds none merit

 overturning the agency action. The following analysis addresses each claim through the

 issues as they are presented by Save the Colorado.4

        A. Purpose and Need Selection and Alternatives Analysis

        Save the Colorado contends that Reclamation and the Corps violated NEPA and

 the CWA by adopting the Subdistrict’s impermissibly narrow purpose and need for the

 Windy Gap Firming Project––namely, a purpose of fixing the “broken” original Windy

 Gap Project, rather than a purpose of meeting any legitimate water needs. [Docket No. 68

 at 21.] This, they argue, “excluded reasonable alternatives from consideration that could

 meet the Project’s underlying purpose and need to supply water to meet the Participants’

 needs,” thus violating NEPA. [Docket No. 68 at 35.] And it precluded the Corps from




        4
          Save the Colorado’s six NEPA claims (Claims 1 through 6) are brought solely
 against Reclamation. [Docket No. 8 at 34–40.] Save the Colorado brings one claim
 (Claim 7) against the Corps for violation of the CWA. [Docket No. 8 at 41–42.] As
 discussed above, the Corps participated in the NEPA process as a cooperating agency,
 BOR17706, and after an independent review, adopted Reclamation’s NEPA analysis
 pursuant to 40 C.F.R. § 1506.3. COE18535.

        Throughout this Order, the court often refers to Reclamation and the Corps
 collectively as “the agencies” because of this cooperative process. Thus, the reference to
 the parties as a collective unit is merely a functional one and not a legal one. In other
 words, Claims 1 through 6 fail as against Reclamation, and Claim 7 fails as against the
 Corps. Any reference to “the agencies” appearing to come to a different conclusion
 should be disregarded as merely a result of this factual circumstance.

                                             12
Case 1:17-cv-02563-TMT Document 100 Filed 12/10/20 USDC Colorado Page 13 of 40




 considering alternatives that avoid discharges into the waters of the United States in

 violation of the CWA.

        NEPA requires federal agencies to prepare an EIS prior to taking major federal

 action. 42 U.S.C. §§ 4321–4370d. NEPA is intended to promote informed decision-

 making by ensuring agencies “consider environmentally significant aspects of a proposed

 action, and, in so doing, let the public know that the agency’s decisionmaking process

 includes environmental concerns.” Utahns for Better Transp. v. U.S. Dep’t of Transp.,

 305 F.3d 1152, 1162 (10th Cir. 2002), as modified on reh’g, 319 F.3d 1207 (10th Cir.

 2003). NEPA imposes procedural requirements rather than substantive ones: “the statute

 ‘merely prohibits uninformed—rather than unwise—agency action.’” Richardson, 565

 F.3d at 704 (quoting Robertson v. Methow Valley Citizens Council, 490 U.S. 332, 351

 (1989)). “So long as the record demonstrates that the agencies in question followed the

 NEPA procedures, which require agencies to take a ‘hard look’ at the environmental

 consequences of the proposed action, the court will not second-guess the wisdom of the

 ultimate decision.” Utahns for Better Transp., 305 F.3d at 1163 (quoting Robertson, 490

 U.S. at 350). Thus, “NEPA’s mandate is that agencies ‘pause before committing

 resources to a project and consider the likely environmental impacts of the preferred

 course of action as well as reasonable alternatives.’” WildEarth Guardians v. Conner,

 920 F.3d 1245, 1251 (10th Cir. 2019) (quoting Richardson, 565 F.3d at 703).

        Consequently, NEPA and Council on Environmental Quality (CEQ) regulations

 require an agency to study, develop, and describe appropriate alternatives to the action.

                                              13
Case 1:17-cv-02563-TMT Document 100 Filed 12/10/20 USDC Colorado Page 14 of 40




 42 U.S.C. §§ 4332(C)(iii) and (E); 40 C.F.R. §§ 1502.1, 1502.13, 1502.14. When

 assessing an agency’s consideration of alternatives, the court uses a reasonableness

 standard, “judged with reference to an agency’s objectives for a particular project.” See

 Richardson, 565 F.3d at 709. The CWA also requires alternatives analysis. In addition to

 satisfying NEPA requirements, projects that require a permit issued by the Corps under

 the CWA must also comply with Section 404(b)(1) regulations for discharge of dredge

 and fill material into waters of the United States. The regulations specify that “no

 discharge of dredged or fill material shall be permitted if there is a practicable alternative

 to the proposed discharge which would have less adverse impact on the aquatic

 ecosystem, so long as the alternative does not have other significant adverse

 environmental consequences.” 40 C.F.R. § 230.10. For purposes of the CWA, an

 “alternative is practicable if it is available and capable of being done after taking into

 consideration cost, existing technology, and logistics in light of overall project purposes.”

 Id. And, in terms of identifying a purpose and need for a project, NEPA regulations

 (which the Corps must satisfy in addition to CWA regulations) require the Corps to

 “exercise independent judgment in defining the purpose and need for the project from

 both the applicant’s and the public’s perspective.” 33 C.F.R. pt. 325, App. B(9)(b)(4–5).

        An agency has “wide discretion in defining its objectives and in determining which

 alternatives meet those objectives.” Audubon Soc’y of Greater Denver, 908 F.3d at 603

 (quoting W. Watersheds Project v. Bureau of Land Mgmt., 721 F.3d 1264, 1276 (10th Cir.

 2013)). When the federal action is part of a private applicant’s project, agencies cannot

                                               14
Case 1:17-cv-02563-TMT Document 100 Filed 12/10/20 USDC Colorado Page 15 of 40




 “completely ignor[e] a private applicant’s objectives” in identifying the purpose and need

 of the project. Colorado Env’t Coal., 185 F.3d at 1175. Indeed, “[w]here the action

 subject to NEPA review is triggered by a proposal or application from a private party, it is

 appropriate for the agency to give substantial weight to the goals and objectives of that

 private actor.” Citizens’ Comm. to Save Our Canyons v. U.S. Forest Serv., 297 F.3d

 1012, 1030 (10th Cir. 2002).

        Furthermore, defining the purpose and need of a project cannot “preclude a

 reasonable consideration of alternatives.” Wyoming v. U.S. Dep’t of Agric., 661 F.3d

 1209, 1244 (10th Cir. 2011). This means that agencies cannot “defin[e] the objectives of

 the project in terms so unreasonably narrow they can be accomplished by only one

 alternative.” Greater Yellowstone Coal. v. Flowers, 359 F.3d 1257, 1278 (10th Cir. 2004)

 (quoting Colorado Env’t Coal. v. Dombeck, 185 F.3d 1162, 1174 (10th Cir. 1999))

 (alterations incorporated); see also W. Watersheds Project, 721 F.3d at 1276 (“A court

 may not reject [an agency’s] stated objectives unless they are defined so narrowly as to

 foreclose reasonable options.”). For a purpose to be unreasonably narrow, it must

 “preclude reasonable consideration of alternatives.” Wyoming, 661 F.3d at 1245.

        Short of this, then, agencies are instructed to “take responsibility for defining the

 objectives of an action and then provide legitimate consideration to alternatives that fall

 between the obvious extremes. Beyond this, there are no hard and fast rules to guide the

 alternatives analysis.” Colorado Env’t Coal., 185 F.3d at 1174–75. For example, the

 petitioners in Colorado Environmental Coalition v. Dombeck urged a similar alternatives

                                              15
Case 1:17-cv-02563-TMT Document 100 Filed 12/10/20 USDC Colorado Page 16 of 40




 analysis requirement to the one Save the Colorado asserts here. Colorado Environmental

 Coalition argued that the Forest Service’s refusal to consider a “Conservation Biology

 Alternative” meant its evaluation of alternatives for a ski-area expansion project was

 impermissibly narrow. The Tenth Circuit disagreed. The panel held that in considering

 alternatives to a proposed ski-area expansion, “the Forest Service was fully authorized

 within this decision-making context to limit its consideration to expansion alternatives

 designed to substantially meet the recreation development objectives of the Forest Plan.”

 Id. at 1175. This was the case even though the “Conservation Biology Alternative” would

 have purportedly increased skiable area, added a ski lift, and other recreational

 improvements––all of which could have, arguably, furthered recreation development

 objectives. Id.

        Furthermore, Tenth Circuit precedent does not require agencies to advance

 alternatives they believe to be untenable in achieving the stated goals of a project.

 “Alternatives that do not accomplish the purpose of an action are not reasonable, and

 need not be studied in detail by the agency.” Audubon Soc’y of Greater Denver, 908 F.3d

 at 603 (internal quotation marks omitted). “[O]nce an agency establishes the objective of

 the proposed action—which it has considerable discretion to define, . . . the agency need

 not provide a detailed study of alternatives that do not accomplish that purpose or

 objective, as those alternatives are not reasonable.” Wyoming, 661 F.3d at 1244 (internal

 quotation marks and citations omitted).



                                              16
Case 1:17-cv-02563-TMT Document 100 Filed 12/10/20 USDC Colorado Page 17 of 40




           1. Purpose and Need Selection

        Here, Reclamation and the Corps defined the project’s purpose as “firming”—

 producing a reliable water supply for—the Windy Gap Project. BOR04498 (“The

 purpose of the Windy Gap Firming Project is to deliver a firm annual yield of

 approximately 30,000 AF of water by 2010 from the existing Windy Gap Project to meet

 a portion of the water deliveries anticipated from the original Windy Gap Project and to

 provide up to 3,000 AF of storage to firm water deliveries for the Middle Park Water

 Conservancy District. Firm water deliveries from the Windy Gap Project are needed to

 meet a portion of the existing and future demands of the Project Participants.”). Save the

 Colorado contends the Project’s purpose should have been simply “supplying water” to

 the participants of the Windy Gap Firming Project.

        The agencies’ selection of the purpose as “firming” the Windy Gap Project was

 proper. “Firming” means to maintain a reliable water supply. Characterizing the Project

 as making the Windy Gap water supply reliable does not impermissibly narrow the

 options by which this can be accomplished. The goal of firming a water supply can be

 furthered through a number of options other than building reservoirs, including reducing

 the need for a firm supply through conservation, making interruptible supply contracts,

 obtaining agricultural leasebacks, and acquiring senior water rights, among others. The

 agencies exercised discretion permitted under NEPA, the CWA, and the APA in making a

 determination to endorse the Subdistrict’s goal of increasing the yield of its existing

 project “rather than develop other water sources” for the Subdistrict’s water needs.

                                              17
Case 1:17-cv-02563-TMT Document 100 Filed 12/10/20 USDC Colorado Page 18 of 40




 BOR14603; BOR14821–22; BOR14842. And, the agencies properly considered the

 goals of the private applicant in determining the project’s purpose and need, giving

 “substantial weight” to the Subdistrict’s desire to increase the yield of its existing project.

 See BOR14603; BOR14821; BOR14842.

        Tenth Circuit precedent does not require agencies to base their decisions on a

 generalized “underlying purpose” of a project, as Save the Colorado urges. See Wyoming,

 661 F.3d at 1244–45 (finding that a stated purpose was not “unreasonably narrow”

 because it did not “preclude reasonable consideration of alternatives”). Agencies enjoy

 “wide discretion” in their selection of the project’s objective, Audubon Soc’y of Greater

 Denver, 908 F.3d at 603, and the agencies here not only considered the Subdistrict’s

 purpose in undertaking the project but also did not foreclose all but one option by which

 to accomplish it, Greater Yellowstone Coal., 359 F.3d at 1278. Thus, the agencies’ choice

 to firm the Windy Gap Project was permissible.

           2. Alternatives Analysis

        With regard to considering alternatives, Reclamation and the Corps considered and

 screened out a number of alternatives to firm the water supply at Windy Gap, including:

 non-structural alternatives (unlimited and limited borrowing from the C-BT Project,

 modified borrowing of C-BT water, buying C-BT storage, interruptible supply contracts,

 purchase/leaseback contracts or dry year options on C-BT units, and prepositioning),

 water conservation, other sites for reservoirs, and multiple reservoirs on the east and west

 slopes. See BOR00333; BOR00338–39; BOR15301–11. It is true that the most

                                               18
Case 1:17-cv-02563-TMT Document 100 Filed 12/10/20 USDC Colorado Page 19 of 40




 extensively considered options all included the construction of at least one reservoir.

 BOR15301. But the agencies concluded, early in the alternative development process,

 that nonstructural options were insufficiently firm or long-term. See BOR00338.

        The Tenth Circuit considered a similar argument in Audubon Society of Greater

 Denver in which the appellants relied on the same case as Save the Colorado does here,

 Davis v. Mineta, 302 F.3d 1104 (10th Cir. 2002). Audubon Society asked the court to

 find inadequate the Corps’ conclusion that while conservation can delay the need for

 additional water supply, conservation “does not in itself eliminate the need for additional

 supplies.” Audubon Soc’y of Greater Denver, 908 F.3d at 604 (internal quotation marks

 omitted). The Tenth Circuit specifically held that an agency’s discussion on current

 conservation plans and the great future unmet water need “sufficiently explained why the

 Corps did not consider enhanced water conservation to be a reasonable alternative worthy

 of further analysis, which is all that NEPA requires.” Id. Here, the agencies similarly

 dismissed water conservation and other non-structural options as insufficiently firm to

 meet the objective of obtaining a firm water supply for the Windy Gap Project. See

 BOR15305–06.

        Given that the agencies here sufficiently explained that structural options would

 best accomplish a reliable source of firm water, the early consideration and dismissal of

 nonstructural alternatives satisfies NEPA, the CWA, and the APA. The agencies had

 “wide discretion in . . . determining which alternatives meet [their] objectives.” Audubon

 Soc’y of Greater Denver, 908 F.3d at 603 (quoting W. Watersheds Project, 721 F.3d at

                                              19
Case 1:17-cv-02563-TMT Document 100 Filed 12/10/20 USDC Colorado Page 20 of 40




 1276). With a thorough EIS process that considered these alternatives—and the efficacy

 of these alternatives in accomplishing the goals of the project—the agencies have

 satisfied their NEPA and CWA obligations.

        And “[w]hen an agency decides to exclude an alternative from detailed study, it

 only needs to briefly discuss the reasons for eliminating the unreasonable alternative from

 the EIS.” Id. (internal quotation marks omitted; alterations incorporated). The agencies

 did so here. Examples follow of the discussions accompanying the dismissal of these

 options from consideration:

        •   “Alternatives that clearly would not meet or reasonably contribute to meeting

            the Participants’ water supply requirements were eliminated from further

            consideration, with the exception of the No Action Alternative, which is

            required by NEPA. This criterion did not eliminate potential reservoir storage

            alternatives, but did eliminate other types of alternatives. The ability to meet

            the project purpose and need, including yield requirements, was used again to

            evaluate alternatives in Level 3 screening.” BOR15302.

        •   “All nonstructural measures, except prepositioning, were eliminated from

            further consideration for one or more reasons including conflicts with C-BT

            operations, adverse impacts on water deliveries to C-BT unit holders, and the

            inability to firm Windy Gap water.” BOR15305.




                                              20
Case 1:17-cv-02563-TMT Document 100 Filed 12/10/20 USDC Colorado Page 21 of 40




       •   “Interruptible supply contracts. These types of contracts are used to provide

           water in dry years, but do not provide a long-term reliable supply of water to

           meet the purpose and need of the proposed Firming Project.” BOR15305.

       •   “Storage in Horsetooth Reservoir. Dedicating storage space in Horsetooth

           Reservoir for Windy Gap firming would reduce the storage and yield for the

           C-BT Project and injure C-BT unit holders. A change in the purpose of the

           C-BT Project would require Congressional action. This alternative was

           eliminated from consideration because it would adversely affect C-BT unit

           holders contrary to Reclamation obligations associated with the establishment

           of the C-BT Project authorized by Congress.” BOR15305.

       •   “Water conservation. Water conservation measures play an important role in

           reducing demand and extending supplies for each of the Project Participants.

           Participants have implemented a variety of conservation measures over the past

           15 years, which [have] substantially reduced water use. Additional incremental

           improvements in water conservation in the future are expected to contribute to

           meeting Participants’ future water needs, but conservation alone does not meet

           all of the projected water supply requirements or eliminate the need for firming

           existing Windy Gap Project water supplies. . . . Conservation measures will

           continue to reduce demand and conserve available supplies in the future, but

           they do not provide an immediate source of water to meet near-term demand

           projections.” BOR15305–06.

                                             21
Case 1:17-cv-02563-TMT Document 100 Filed 12/10/20 USDC Colorado Page 22 of 40




                                         *    *   *

        Thus, Reclamation and the Corps adopted a reasonable purpose and need and

 evaluated a sufficient range of alternatives to satisfy NEPA, the CWA, and the APA.

        B. Reliance on Water Use Projections

        Save the Colorado next asserts that Reclamation and the Corps failed to

 independently verify that Windy Gap water is actually needed. This is true, they assert,

 for several reasons. First, the agencies had not confirmed a need for the 30,000 AF that

 the Firming Project would provide. The water-need projections contained in the Windy

 Gap Firming Project – Purpose and Need Report (“Purpose and Need Report”) used by

 the agencies were off-target. BOR04530–49. The 2008 draft EIS relied on projections

 that nine of the participants would face shortages of firm water supply by 2006—but this

 had not come to pass by 2008, and the draft EIS did not include updates to the

 participants’ water shortages or surpluses for those years. BOR08577. And the Final

 EIS, published in 2011, used these same demand projections. BOR15267–90. The

 agencies’ reliance on the outdated projections from the 2005 report, Save the Colorado

 alleges, failed NEPA’s requirement to engage in informed decision-making. Second,

 Save the Colorado also alleges the agencies arbitrarily and capriciously failed to update

 projections with actual water use data in the intervening years, preventing informed

 decision-making.

        Reclamation and the Corps assert they properly confirmed that the participants

 needed Windy Gap Water for several reasons supported in the record of decision (ROD).

                                             22
Case 1:17-cv-02563-TMT Document 100 Filed 12/10/20 USDC Colorado Page 23 of 40




 First, the Purpose and Need Report, upon which the agencies relied for projected water

 needs, was an independent evaluation completed by consultants. BOR04495–96. Even

 though the data in the report was largely supplied by the project participants, the study

 team gathered additional data, evaluated the information provided by the participants, and

 determined the reliability of both. See BOR04505–08 (detailing methodology). Second,

 they assert, the agencies’ continued reliance on the purportedly outdated data in the

 Purpose and Need Report was reasonable because (1) short-term results do not

 necessarily undermine long-term projections because the latter are normalized to

 “smooth-out” short cyclical changes and (2) water demand on the Front Range will

 continue to increase with a growing population even if actual water use lags behind

 projected water use. See BOR14822; BOR15127; BOR15267. And, the agencies point

 out that separate projections in the participants’ water conservation plans were, in all but

 one case, compare BOR09528 with BOR15278, nearly identical to the projections in the

 Purpose and Need Report. BOR14821–23; compare, e.g., BOR05967 with BOR15266,

 BOR06668 with BOR15266, BOR09044 with BOR04429. Finally, the agencies suggest

 that Save the Colorado’s reasoning is flawed with regard to the water-use data they

 indicate because drought conditions at the time it was collected attributes to a lower

 projection. See BOR09527; BOR09037; BOR09028.

        Here, the agencies’ reliance on the water use projections in the Purpose and Need

 Report is not unreasonable by the standards of NEPA, the CWA, or the APA. The

 agencies explain that the Purpose and Need Report focused on long-term water use and

                                              23
Case 1:17-cv-02563-TMT Document 100 Filed 12/10/20 USDC Colorado Page 24 of 40




 need. BOR14821–22. The projections were nearly identical in a majority of the

 comparisons, as indicated above. For the one outlier, the difference represented less than

 five percent of the total estimated demand. Compare BOR09528 with BOR15278.

        And the agencies provide reasons for relying on the projections that are neither

 arbitrary nor capricious. See, e.g., BOR14821–22. Rather, they are rationally based in

 long-term statistical modeling. Id. In light of agency choices that are not irrational, the

 Tenth Circuit has held it “cannot substitute [its] views on statistics (including skewed data

 and outlier analysis) for those of [an agency] and insist that one measure or another be

 used.” Colorado Wild, Heartwood, 435 F.3d at 1216. The agencies here have

 sufficiently explained and justified the reliance on the Purpose and Need Report so that it

 is neither arbitrary nor capricious. And given that Tenth Circuit precedent gives

 “especially strong” deference to agency action “where the challenged decisions involve

 technical or scientific matters within the agency’s area of expertise,” Utah Env’t Cong.,

 443 F.3d at 739, the court defers to the agencies’ choice of water use projections––a

 matter squarely within the agencies’ expertise.

        C. Choice of Methodologies

        NEPA and the CEQ regulations require agencies to “ensure the professional

 integrity, including scientific integrity, of the discussions and analyses in environmental

 documents” and “make use of reliable existing data and resources.” 40 C.F.R. § 1502.23.

 Agencies must “identify any methodologies used and . . . make explicit reference to the

 scientific and other sources relied upon for conclusions in the statement.” Id. But the

                                              24
Case 1:17-cv-02563-TMT Document 100 Filed 12/10/20 USDC Colorado Page 25 of 40




 choice of which methodology to use—as long as it comports with scientific integrity and

 is reliable—is entitled to deference by the reviewing court. “An agency has discretion to

 choose a methodology, so long as it explains why it is reliable.” Hillsdale Env’t Loss

 Prevention, Inc., 702 F.3d at 1178. As long as the “methodology [has] a rational basis

 and considered the appropriate factors,” the agency does “not act arbitrarily and

 capriciously by utilizing its chosen methodology.” Id.

        Save the Colorado contends that Reclamation did not disclose the shortcomings of:

 (1) using disaggregated monthly stream-flow averages, (2) their overestimation of

 existing diversions, and (3) their stream morphology analysis. Each is addressed in turn.

           1. Disaggregated Monthly Stream-Flow Averages

        With regard to the disaggregated monthly stream-flow averages, Save the

 Colorado asserts that, as commenters noted, variance in daily stream flows is important

 for understanding river health. The agencies used a model called the Windy Gap Firming

 Project Model (“WGFP Model”), which was derived from two existing models: the

 Colorado Decision Support System (CDSS) and the Boyle Engineering Stream

 Simulation Model (BESTSIM). See BOR15412. The agencies assert they had a rational

 basis for using the WGFP Model, which required disaggregation of monthly data: namely,

 that even with the decreased accuracy of the disaggregated monthly flows for low-flow

 periods, Windy Gap diversions during these periods are typically low and thus results are

 still reasonably accurate in assessing hydrologic changes. See BOR15412; BOR14668.

 In other words, the agencies assert that Windy Gap has junior water rights that are

                                             25
Case 1:17-cv-02563-TMT Document 100 Filed 12/10/20 USDC Colorado Page 26 of 40




 generally unable to be filled during low-flow periods, meaning any inaccuracy of the

 WGFP Model during these periods is trivial. BOR15412.

        The agencies properly assessed the model’s inaccuracy regarding these periods

 and their continued reliance on the model is reasonable. This satisfies the “rational basis”

 requirement for the agencies’ choice of methodology in using disaggregated monthly data

 for stream flows.

           2. Estimations of Existing Diversions

        The agencies’ estimations of existing diversions are similarly supported by the

 record and by the agencies’ rational choice. Save the Colorado argues that by

 overestimating existing diversions at 36,532 AF/year, the agencies “make the increased

 diversions from the Project seem less disruptive than they really are.” [Docket No. 68 at

 46.]

        The agencies respond that the models applied current conditions to the historic

 hydrologic record. See BOR18263; BOR06465–66; BOR14961. Further, they contend

 that Reclamation responded to the comments raising these purported overestimations by

 pointing out increasing water demands in recent years. BOR14591. And, they argue, the

 agencies’ decision to continue to use the 32,532 AF/year figure was supported by at least

 three reasons in the administrative record: (1) it reasonably represents recent operations

 which include Windy Gap diversions, see BOR14665, BOR15404; (2) Save the

 Colorado’s preferred baseline does not account for the considerable amount of water

 (about 40 percent of diverted water) spilled back into the Colorado River, see BOR15665,

                                              26
Case 1:17-cv-02563-TMT Document 100 Filed 12/10/20 USDC Colorado Page 27 of 40




 BOR15428; and (3) regardless of how baseline diversions are modeled, the Project will

 not have an adverse effect on low-flow periods, see BOR14666.

        The court agrees with the agencies that these reasons, supported by the record of

 decision, are sufficient to find that the agencies’ choice of baseline existing diversions is

 neither arbitrary nor capricious.

           3. Stream Morphology Analysis

        Finally, the agencies’ choice of scientific study on stream channel

 morphology—namely, the Schmidt and Potyondy study—to analyze stream morphology

 is rationally based and neither arbitrary nor capricious. Save the Colorado asserts that

 using the Schmidt and Potyondy study was inappropriate because it was not intended to

 be used on regulated (as opposed to wild) streams; rather, the agencies should have used a

 2011 scientific study by Nehring.

        The agencies, however, argue this choice was also a reasonable and rational one.

 They assert the Schmidt and Potyondy study was one of many tools used in assessing

 stream morphology, including field data, river cross-section analyses, hydraulic modeling,

 and studies indicating the stability of the stream channel morphology. See BOR17597;

 BOR15483; BOR14837–38. And, using the Schmidt and Potyondy model was

 appropriate because studies have shown that regulation of the river has not substantially

 altered its morphology, directly undercutting Save the Colorado’s argument against the

 study’s use. See BOR14836; COE14610. Finally, the agencies assert that upon review of

 the Nehring report, they incorporated some of its data regarding impacts on

                                               27
Case 1:17-cv-02563-TMT Document 100 Filed 12/10/20 USDC Colorado Page 28 of 40




 macroinvertebrates. See BOR17717. But the Nehring report provided no basis to disturb

 the conclusions on stream morphology because the report included only biological

 impacts and not physical data to support its statements about stream morphology impacts.

 See BOR17597; BOR17717; COE18609.

        Thus, the agencies’ decision here is both strongly supported and included in the

 RODs, satisfying the requirements of NEPA, the CWA, and the APA.

                                           * * *

        In sum, the agencies’ analyses on these issues are both rational and supported by

 the administrative record. This satisfies the scientific and procedural requirements of

 NEPA and the APA with regard to the agencies’ choice of methodology and the scientific

 support for its decisions.

        D. Identification and Consideration of Cumulative Impacts

            1. Standard of Review

        NEPA and the CEQ regulations define scope as “consist[ing] of the range of

 actions, alternatives, and impacts to be considered in an environmental impact statement.”

 40 C.F.R. § 1508.25 (prior to 2020); id. at § 1508.1 (effective September 14, 2020). At

 the time the EIS at issue was completed,5 this required agencies to consider the direct,


        5
          In July 2020, the CEQ issued a final rule to update its NEPA regulations,
 effective September 14, 2020. See Update to the Regulations Implementing the
 Procedural Provisions of the National Environmental Policy Act, 85 Fed. Reg. 43,304
 (July 16, 2020) (to be codified at 40 C.F.R. pts. 1500, 1501, 1502, 1503, 1504, 1505,
 1506, 1507, 1508, 1515, 1516, 1517, and 1518).
                                                                                (continued...)

                                              28
Case 1:17-cv-02563-TMT Document 100 Filed 12/10/20 USDC Colorado Page 29 of 40




 indirect, and cumulative impacts of the proposed project. Id. at 1508.25(c). This is

 limited to “reasonably foreseeable” impacts. Wyoming, 661 F.3d at 1251. And, “[e]ven

 as to impacts that are sufficiently likely to occur such that they are reasonably foreseeable

 and merit inclusion, the [Final EIS] need only furnish such information as appears to be

 reasonably necessary under the circumstances for evaluation of the project.” Id. Thus, in

 reviewing the sufficiency of a cumulative-impacts analysis, the court “must examine the

 administrative record, as a whole, to determine whether the [agency] made a reasonable,

 good faith, objective presentation of those impacts sufficient to foster public participation

 and informed decision making.” Id. at 1251–52 (quoting Colorado Env’t Coal., 185 F.3d

 at 1177).

        Save the Colorado asserts that the agencies did not adequately evaluate the direct

 and cumulative impacts from the WGFP, arguing that they failed to (1) consider the

 cumulative impacts of the WGFP in combination with the Moffat Project, (2) conduct an

 adequate analysis of the direct impacts of the WGFP with regard to climate change, and

 (3) consider how the WGFP might hasten a compact call. Each is addressed in turn.


        5
         (...continued)
         Among other things, this update eliminated 40 C.F.R. § 1508.7, which contained
 the definition of “cumulative” cited by Save the Colorado in its briefing. The final rule
 indicated “[t]he regulations in this subchapter apply to any NEPA process begun after
 September 14, 2020. An agency may apply the regulations in this subchapter to ongoing
 activities and environmental documents begun before September 14, 2020.” Update to
 the Regulations, 85 Fed. Reg. at 43,372–73 (emphasis added). Because the NEPA
 process in this matter was completed prior to the effective date of these new regulations
 and because both parties thoroughly briefed the issues before the issuance of these
 regulatory changes, the court evaluates the claims under the old regulatory scheme.

                                              29
Case 1:17-cv-02563-TMT Document 100 Filed 12/10/20 USDC Colorado Page 30 of 40




           2. Moffat Collection System

        Save the Colorado contends that the agencies did not adequately consider the

 impacts of the WGFP in combination with the Moffat Collection System Project. They

 raise three issues with the agencies’ analysis, each of which the agencies respond to.

        First, Save the Colorado argues, the effects analysis—which was for surface water

 hydrology impacts related to the Moffat project—was flawed because the Moffat

 diversions were overstated in the cumulative effects hydrology in the WGFP’s draft EIS,

 making the diversions for the WGFP seem less disruptive than they are. The agencies

 respond that the draft EIS included a 30,000 AF/year “safety factor” for the Moffat

 project; the final EIS explained that because the modeling for the Moffat project had

 ultimately omitted the safety factor, the WGFP had overstated the diversions by 30,000

 AF/year. BOR15462. Thus, because the overstated Moffat project diversions had

 appeared in the draft EIS, the cumulative impacts for the WFGP actually appeared to

 have greater impact during the decision-making process.

        The court agrees with the agencies. Because the combined diversions from the

 Moffat project and the WGFP were overstated during the decision-making process, the

 draft EIS actually presented a scenario with larger effects than the reality reflected in the

 final EIS. This did not prevent interested parties from commenting on the combined

 impact of the two projects, and it fostered public participation while promoting informed

 decision-making.



                                               30
Case 1:17-cv-02563-TMT Document 100 Filed 12/10/20 USDC Colorado Page 31 of 40




        Second, the two projects used different models for hydrologic effects assessments:

 the WGFP used the WGFP Model, which provides monthly data as discussed above, and

 the Moffat Project used the Platte and Colorado Simulation Model (PACSM), which

 provides daily data. This, Save the Colorado asserts, was a harmful error that deprived

 the public of informed input and meant that the agencies did not articulate a rational

 connection between the facts found and the decision made. The agencies respond

 Reclamation determined that while the PACSM model does provide daily data, it still was

 not as detailed in operation as the WGFP Model. BOR03074. The agencies reiterate that

 the need to disaggregate data with the WGFP Model did not prevent it from being an

 effective analysis tool. See WGFP Model discussion, supra. And, in a report included in

 the ROD, the agencies ran a comparison of the two models and found that they produced

 “virtually the same flow” in the relevant river basin. BOR15418.

        Again, the court agrees with the agencies that they presented reasonable and

 objective impacts of the two projects with regard to model choice, and their choice of

 model (as discussed above) was rational. The presentation of this data in the draft EIS

 thus appropriately furthered the public participation and informed decision-making goals

 of NEPA.

        Finally, Save the Colorado contends that the geographic scope of the study area

 was too limited because it did not study surface water hydrology below Kremmling,

 Colorado. But, as the agencies respond, this decision was supported by studies in the

 ROD demonstrating that the WGFP effects “diminish substantially below Kremmling.”

                                              31
Case 1:17-cv-02563-TMT Document 100 Filed 12/10/20 USDC Colorado Page 32 of 40




 BOR14809. This is supported by the studies showing effects on trout, stream

 morphology, and stream temperature diminish significantly by Kremmling or above in the

 stream-flow. See BOR15622–23; BOR15495; BOR15579. Thus, the agencies properly

 considered and supported their choice in geographic area for cumulative analysis.

        In sum, the agencies adequately considered the cumulative impacts of the Moffat

 project and the WGFP in their decision-making process.

           3. Climate Change

        Save the Colorado asserts that the agencies’ purely qualitative analysis on the

 impacts of climate change was inadequate, relying on the D.C. District’s decision in

 WildEarth Guardians v. Zinke. 368 F. Supp. 3d 41, 76 (D.D.C. 2019). In that case, the

 court concluded the Bureau of Land Management’s failure to quantify greenhouse gas

 emissions from their leased parcels meant that the cumulative impacts analysis was

 inadequate—namely, because there was no comparison to regional and national emissions

 from the leased parcels. But Save the Colorado’s reliance is misplaced. The impact of

 greenhouse gas emissions on climate change is far different than the impact of climate

 change on a junior water right diverted from the Colorado River. And, as the agencies

 point out, WildEarth Guardians dealt with the impact of a proposed agency action on

 climate change, not the impact of climate change on a proposed action.

        Furthermore, though Save the Colorado asserts that commenters on the draft EIS

 provided several easily applicable “key climate change studies” that would have allowed

 for a quantitative analysis, the agencies persuasively argue these studies do not provide

                                             32
Case 1:17-cv-02563-TMT Document 100 Filed 12/10/20 USDC Colorado Page 33 of 40




 for analysis at a regional level and generally do not allow for quantification in the WGFP

 Project analysis. See BOR08649 (discussing decision to address climate change in a

 purely qualitative manner); BOR15454; BOR15007. A qualitative look at the general

 trends and forecasts of these studies—including water temperature trends—was

 sufficiently rational for the analysis when the outcomes are unpredictable and generalized

 regarding the impacted area. See, e.g., Cent. Oregon Landwatch v. Connaughton, 696 F.

 App’x 816, 819 (9th Cir. 2017) (“[W]e allow agencies to describe environmental impacts

 in qualitative terms when they explain their reasons for doing so and why objective data

 cannot be provided.”) (internal quotation marks omitted); see also BOR15348–50

 (discussing climate change); BOR15453–54 (discussing climate change impacts on

 surface water hydrology).

        Thus, the court agrees with the agencies that a qualitative analysis on the

 cumulative impacts of climate change on the WGFP was sufficiently rational under the

 requirements of NEPA.

            4. Potential Compact Call on the Colorado River

        Save the Colorado asserts Reclamation6 failed to consider how the Project, in

 conjunction with other diversion projects and with increased drought conditions due to

 climate change would increase the risk of a compact call. But in their reply brief, Save

 the Colorado appears to concede that concerns about the WGFP project’s impacts on a


        6
       Save the Colorado alleges these violations against Reclamation—and not the
 Corps—in its Fifth and Sixth Claim for Relief. [Docket No. 8 at ¶¶ 204, 211–12.]

                                              33
Case 1:17-cv-02563-TMT Document 100 Filed 12/10/20 USDC Colorado Page 34 of 40




 compact call were not previously raised to Reclamation in its NEPA process. [Docket No.

 87 at 21.] Because Save the Colorado did not raise this particular objection to the draft

 EIS, Reclamation “was not given the opportunity to examine any proposed alternatives to

 determine if they were reasonably available.” Dep’t of Transp. v. Pub. Citizen, 541 U.S.

 752, 764 (2004); see also Sierra Club, Inc. v. Bostick, 787 F.3d 1043, 1051 (10th Cir.

 2015) (holding a claim waived because no commenter had objected to an agency’s failure

 to consider the cumulative impacts of oil pipelines). Thus, this argument is waived.

        But even if these claims were not waived, Save the Colorado lacks standing to

 bring them. Standing has three elements. First, “the plaintiff must have suffered an

 injury in fact” that is “concrete and particularized” and “actual or imminent, not

 conjectural or hypothetical.” Lujan v. Defs. of Wildlife, 504 U.S. 555, 560 (1992)

 (internal quotation marks omitted). Second, “there must be a causal connection between

 the injury and the conduct complained of—the injury has to be fairly traceable to the

 challenged action of the defendant, and not the result of the independent action of some

 third party not before the court.” Id. (internal marks omitted; alterations incorporated).

 Third, it must be likely, as opposed to merely speculative, that the injury will be redressed

 by a favorable decision. Id. at 561 (internal quotation marks omitted). And, an

 organization “has standing to bring suit on behalf of its members when its members

 would otherwise have standing to sue in their own right, the interests at stake are germane

 to the organization’s purpose, and neither the claim asserted nor the relief requested



                                              34
Case 1:17-cv-02563-TMT Document 100 Filed 12/10/20 USDC Colorado Page 35 of 40




 requires the participation of individual members in the lawsuit.” Friends of the Earth,

 Inc. v. Laidlaw Env’t Servs. (TOC), Inc., 528 U.S. 167, 181 (2000).

           Save the Colorado’s claim—that the WGFP will contribute to a hastening of a

 compact call—fails with regard to the first element. Save the Colorado does not allege

 that either its constituent organizations or their members have water rights that would be

 impacted by a compact call.7 Of the affidavits submitted by Save the Colorado to

 establish the impacts of the WGFP, none of them are from individuals (or organizations)

 with water rights that would be impacted. The following represents the statements in the

 affidavits that come closest to alleging that any of the organizations’ members have such

 rights:

           •   Docket No. 68-1, Decl. of Gary Wockner, ¶ 3 (filed May 23, 2019) (“Save the

               Colorado has approximately 350 members across the southwestern United

               States, some of whom live, work, and recreate on and near the Colorado River

               and/or receive water from the Colorado River.”)

           •   Docket No. 68-2, Decl. of John Weisheit, ¶ 10 (filed May 23, 2019) (“In these

               and many other ways, Living Rivers depends on the implementation of the

               CWA and NEPA through permits to protect waterways and the people,


           7
         A compact call on the Colorado River would result in water rights in the Upper
 Basin states (Colorado, Wyoming, Utah, and New Mexico) being curtailed in order to
 meet the water delivery requirements to the Lower Basin states (California, Arizona, and
 Nevada). Each state—not its individual water users—will determine how to deliver its
 obligated amount of water in the case of a compact call. See Colo. Rev. Stat. § 37-61-101
 (2020).

                                                35
Case 1:17-cv-02563-TMT Document 100 Filed 12/10/20 USDC Colorado Page 36 of 40




           including myself and our contributing members, who depend on clean water for

           recreation, fishing, rafting, economic growth, food production, and other water

           uses that sustain our way of life, health, and well-being.”)

       •   Docket No. 68-3, Decl. of Daniel E. Estrin, ¶ 13 (filed May 23, 2019) (“In

           these and in many other ways, Waterkeeper Alliance and Waterkeeper Member

           Organizations depend on proper NEPA procedures and the implementation of

           the CWA through Section 404 permits to protect waterways. Members of our

           U.S. Waterkeepers also depend on clean and plentiful water for recreation,

           fishing, rafting, economic growth, food production, and other water uses that

           sustain our way of life, health and well-being.”)

       •   Docket No. 68-7, Decl. of Wade Graham, ¶ 5 (filed May 23, 2019) (“Because

           of the importance of the Colorado River to me, I am also on the Board of

           Trustees of the Glen Canyon Institute. Every year, we host a River

           Rendezvous alongside Save the Colorado above the Glen Canyon Dam, where

           we meet to see the river returned to its natural state because of the low levels of

           Lake Powell. While the low flows leading to the reduced level of Lake Powell

           have not been ideal, they have at least allowed us to see a reach of the river as

           it should be. Even lower flows can defeat this benefit. In 2018, because of

           exceedingly low flows in the Colorado River, we had to cancel the

           Rendezvous, I expect we will have to cancel it more in the future due to low

           flows resulting in part from the Firming Project.”)

                                              36
Case 1:17-cv-02563-TMT Document 100 Filed 12/10/20 USDC Colorado Page 37 of 40




        •   Docket No. 68-7, Decl. of Wade Graham, ¶ 7 (filed May 23, 2019) (“Finally,

            reduced flows on the Colorado River as a result of upstream diversions by the

            Firming Project will increase the likelihood of a Colorado River Compact Call.

            The Call would mean all flows in the Colorado River would be at their

            minimum, and this would further impair my ability to use the Colorado River.”)

        None of these represent concrete or particularized injuries that would be impacted

 by a compact call. In other words, there are no affidavits from water users––or their

 organizational representative––whose rights will be curtailed by a compact call. Nor are

 they state officials or state entities who will be responsible for managing the delivery of

 water to Lower Basin states in the case of a compact call. See Colo. Rev. Stat.

 § 37-61-101, art. VI (2020) (allowing governors of states within the Compact to appoint

 commissioners with the “power to consider and adjust” claims and controversies);

 Colorado River Drought Contingency Plan Authorization Act, Pub. L. 116-14 (April 16,

 2019) (congressional approval of the Drought Contingency Plan). The statement, for

 example, that some of Save the Colorado’s members “live, work, and recreate on and near

 the Colorado River and/or receive water from the Colorado River” does not sufficiently

 allege water rights that would be impacted by a compact call or by the drought

 contingency plan. [Docket No. 68-1, Decl. of Gary Wockner, ¶ 3 (filed May 23, 2019).]

 And some of the Save the Colorado members may live in Lower Basin states, which

 benefit from a compact call. Even assuming that the risk of a compact call is “actual or



                                              37
Case 1:17-cv-02563-TMT Document 100 Filed 12/10/20 USDC Colorado Page 38 of 40




 imminent,” Save the Colorado does not bring the claims of individuals or entities whose

 cognizable water rights will be impacted.

        Furthermore, and as a practical matter, a compact call may actually benefit many

 of the uses of the Colorado River that the affidavits indicate. In the event of a compact

 call, the functional effect is the Upper Basin states will be required to meet their

 minimum delivery requirements to the Lower Basin. In that case, water users in Upper

 Basin states will be curtailed from diverting water from the River to fill their rights.

 Logically, then, there will be more water in the Colorado River in the Upper Basin (than

 there would otherwise be) until water delivery requirements are met downstream. It

 stands to reason that with fewer diversions and consumptive uses during this period,

 fishing, recreation, enjoyment for esthetic reasons, and other non-consumptive uses

 will—at a minimum—not be impacted by the fact of a compact call’s existence.

        And there is no indication that Save the Colorado meets either of the other two

 elements of standing. Save the Colorado does not allege a direct, causal connection

 between the WGFP and the hastening of a compact call. The WGFP does not implicate

 new water rights—only new ways to store the existing water rights unable to be filled

 currently. Nor is the injury of a potential compact call “fairly traceable” to the selection

 of the preferred alternative here—rather, a compact call would be the “result of the

 independent action of some third party not before the court.” Lujan, 504 U.S. at 561

 (internal quotation marks omitted; alterations incorporated). Indeed, a compact call

 would be the result of independent actions of many third parties, such as the state officials

                                               38
Case 1:17-cv-02563-TMT Document 100 Filed 12/10/20 USDC Colorado Page 39 of 40




 charged with the administration of water rights under the Compact. See Colo. River

 Compact (1922), Art. V; Upper Colo. River Basin Compact (1948), Arts. IV, V, VI, VII,

 VIII. Further, it is speculative that the injury here—slowing a potential compact

 call—will be redressed by a favorable decision by the court. The water rights involved in

 the WGFP already exist; the WGFP was proposed to simply make them usable. Even a

 favorable decision here for Save the Colorado will not undo the existing allocation of

 Windy Gap water.

        Because Save the Colorado lacks standing to bring a claim for review of the

 agencies’ action with regard to cumulative impacts on a compact call, the court lacks

 jurisdiction to address this issue.

            5. Water Quality in the Three Lakes System

        Finally, Save the Colorado asserts that the agencies failed to adequately consider

 impacts to water clarity and quality of the WGFP project on the Three Lakes System.

 First, Save the Colorado points out that a comment on the draft EIS discussed the

 reduction of water clarity resulting from inflows of chemically affected and silt-laden

 water into Grand Lake, which increased pumping for the WGFP project would

 exacerbate. The agencies respond that, in addition to an extensive Lake and Reservoir

 Water Quality Technical Report addressing direct and cumulative effects, see BOR07905,

 the agencies are also working with the relevant conservancy district to evaluate

 modifications to pumping for the C-BT pipeline, upon which the WGFP will rely.

 BOR14851. This partnership is reflected in the administrative record and was in response

                                             39
Case 1:17-cv-02563-TMT Document 100 Filed 12/10/20 USDC Colorado Page 40 of 40




 to comments on this issue. Thus, the agencies have not only considered and analyzed this

 issue but have improved their response to it—the type of improvement to agency

 decision-making NEPA is intended to promote.

        The same is true for Save the Colorado’s second argument here, which is that the

 process failed to adequately consider the impact of wastewater treatment plants in the

 Three Lakes System area. Not only did the agencies consider the issue, see BOR14650,

 BOR14828, but they also required project participants to submit a nutrient reduction plan

 to help reduce nutrient loading from wastewater and imposed a monitoring process.

 BOR15593–94; BOR14828–29; BOR17240–41. The agencies have thus easily met the

 NEPA requirements here.
                                     IV. Conclusion

        For the above-stated reasons, it is ORDERED the agency decision is AFFIRMED,

 judgment shall enter in favor of Respondents, and this case shall be closed in its entirety.


             Dated December 10, 2020               BY THE COURT:


                                                   Hon. Timothy M. Tymkovich




                                              40
